DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In Amendments dated 03/01/2022, applicants amended claims 1, 6 and 11; and cancelled claims 10 and 13.  Claims 1 – 9, 11, 12, 14 and 15 are now pending.

Response to Arguments

Applicant’s arguments with respect to claims 1 - 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tawada (U.S PreGrant Publication No. 2010/0115589 A1, hereinafter 'Tawada') in view of Bombacino et al. (U.S PreGrant Publication No. 2018/0082220 A1, hereinafter ‘Bombacino’).

With respect to claim 1, Tawada teaches an imaging device (i.e., a digital multi-functional peripheral 30, ¶0041) comprising: a scanning unit (i.e., an image reading unit 44, Fig. 2) to create a scanned image of a document placed in the scanning unit (e.g., configured to read a document in order to “generate” image data,  ¶0047, ¶0086);
a remote scan management engine (e.g., a transmission information management unit 52, Fig. 2) to create a remote access authorization indicator in response to a remote access request received from a client device connected to the imaging device for remotely accessing the scanned image (e.g., configured to enter information in response to a request received from a computer 31 connected to said digital multi-functional peripheral 30 for accessing the read document (image data), ¶0025, ¶0045, Fig. 8), wherein the remote access authorization indicator is indicative of an authorization status of the remote access request (Fig. 8 is showing (indicating) at least authorization state/result, ¶0063, ¶0071, ¶0082), and 
wherein the authorization status is at least one of authorized, refused, and pending for authorization (Fig. 8 shows (indicates) several states such as authorization pending, refused or authorized); and
e.g., an image output unit 46, Fig. 2) to print a document copy having the scanned image and a remote scan request indicator (e.g., configured to output image data to a sheet of recording paper with details/attributes/style from the image data “generated” by the image reading unit 44, ¶0047), wherein the remote scan request indicator is to allow an owner of the document to access the remote access authorization indicator to update the authorization status, to secure authorized access of the scanned image (e.g., wherein the details/attributes/style is to allow an authorizer who originate the document to access the information from Fig. 8 to update the authorization state, to secure authorized access of the read document, for other authorizers, Fig. 8, ¶0065, ¶0078, ¶0080 - ¶0082, ¶0096 - ¶0098), but fails to teach that said remote access authorization is printed on a document used to update the authorization status.
However, in the same field of endeavor of access authorization, Bombacino teaches a remote access authorization that is printed and used to update the authorization status (e.g., a ticket identifier is printed on a physical medium, ¶0025; and it’s used to determine if the ticket identifier has authorized access, if not then reject the user, ¶0034).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image device of Tawada as taught by Bombacino since Bombacino suggested in ¶0025 and ¶0034 that such modification would determine from printed code from a paper in order to timely determined if the user has authorization access or not to let him/her go, if not then update by rejecting the access to the user.

With respect to claim 2, Tawada in view of Bombacino teaches the imaging device as claimed in claim 1, wherein the remote scan management engine further is to: obtain device credentials of the client device, in response to the remote access request from the client device, the device credentials including at least one of IP address of the client device, device hostname, device make, and device model; and Tawada teaches obtaining identification information including serial number upon a facsimile transmission request, said identification information can be shown in a list of destination numbers or authorizer names, Figs. 5 – 8, ¶0023 - ¶0025, ¶0062).

With respect to claim 3, Tawada in view of Bombacino teaches the imaging device as claimed in claim 2, wherein the remote scan management engine further is to: receive, from a user device connected to the imaging device, a request for accessing the remote access authorization indicator in response to a user request for accessing the remote scan request indicator; provide the remote access authorization indicator to the user device; receive a user authorization input indicating an updated authorization status for the remote access request, wherein the updated authorization status is one of authorized and refused, and wherein the updated authorization status is provided by the owner of the document; and update the authorization status for the remote access request (As interpretation for Tawada: e.g., if determined that a message is an authorization message, then update authentication state from authorization pending to “authorized” in database, ¶0080).

With respect to clam 4, Tawada in view of Bombacino teaches the imaging device as claimed in claim 3, further comprising a communication engine (e.g., LAN I/F 66, Fig. 2, ¶0042) to: receive the remote access request from the client device (e.g., from said computer 31, ¶0042); transmit a scanned image access link to the client device, if the updated authorization status is authorized (e.g., Image data can be transmitted, if the authorization state is authorized, Fig. 8); and reject the remote access request of the client device, if the updated authorization status is refused (e.g., but image data can not be transmitted (transmission cancelled), if the authorization state is refused, Fig. 8).  
Allowable Subject Matter

Claims 6 – 9, 11, 12, 14 and 15 are allowed.  
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the method of claim 6 and the imaging system of claim 11.
Specifically, the prior arts of record, alone or in combination, fails to teach “updating the authorization status to one of authorized and refused in response to a user authorization input from an owner of the document being scanned, to secure authorized access of the scanned image; and updating the remote access authorization indicator to remove the remote access request having the authorization status as one of authorized and refused; determining if a clean scan request is received from the owner of the document; ascertaining if the remote access authorization indicator has any remote access request pending for authorization; and providing an updated document copy having the scanned image, if the remote access authorization indicator has no remote access request pending for authorization”, in combination with all other limitations as claimed in independent claims 6 and 11.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

none of the cited references teaches the imaging device as claimed in claim 3, wherein the remote scan management engine further is to: update the remote access authorization indicator to remove the remote access request having the authorization status as one of authorized and refused; for the remote access authorization indicator having no remote access request pending for authorization, determine if a clean scan request is received from the owner of the document; and instruct the print engine to print an updated document copy having the scanned image.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        0